Citation Nr: 1312848	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for rhinitis. 

3. Entitlement to service connection for vertigo. 

4. Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

5. Entitlement to service connection for sinusitis.

6. Entitlement to service connection for rectal bleeding. 

7. Entitlement to service connection for a right ankle disorder. 

8. Entitlement to service connection for a left ankle disorder. 

9. Entitlement to service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; and a bipolar disorder. 

10. Whether new and material evidence has been received to reopen the claim of service connection for heart disease. 

11. Entitlement to an initial compensable disability evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1958 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  The case has been before the Board on a previous occasion, and was remanded in July 2012 for evidentiary development.  With respect to the issue decided below, all actions have been completed.  Further, remedial development is required for those claims being remanded.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus, rhinitis, vertigo, a rectal disorder, a psychiatric disorder, sinusitis, a right ankle disorder, a left ankle disorder, and the petitions to reopen claims for entitlement to service connection for hearing loss and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran experiences mild pes planus that is essentially asymptomatic and relieved with the usage of orthotics.  


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by his state Veterans Service Organization (VSO), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating for pes planus.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2012).

Legal Criteria-Initial Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Based on the demonstrated consistency of the severity of the Veteran's pes planus, there is no applicability of a staged rating in this case.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012). 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2012).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Analysis

The Veteran's bilateral pes planus was service-connected in a January 2008 rating decision.  At the time of this rating, however, it was not felt that the disability was severe enough to warrant the assignment of a compensable evaluation.  The Veteran has appealed this, and has stated that this condition is severe enough so as to be entitled to compensation.  

The Veteran was afforded a VA examination initially in February 2007, and pes planus was diagnosed at this time.  The examiner noted that the condition was asymptomatic, and there was no foot pain or orthotic usage.  Plantar fasciitis had not been associated with the condition, and the condition was described as "mild."  There was no tenderness upon palpation of the feet, and range of motion was normal, with no limitation by fatigue, weakness, pain, or lack of endurance.  Repeated movements of the feet did not produce any limitation of motion.  Essentially, while the Veteran was noted to have a slow gait, it was also determined to be a normal one.  

Pursuant to the Board's July 2012 remand order, it was noted that the Veteran complained of an increase in severity in his pes planus during his Travel Board hearing.  A new examination was afforded in November 2012, and the associated report did document a pin-like type of pain in the feet.  The Veteran was noted to be a diabetic; however, neuropathy was denied by him, and mild pes planus was again assessed.  The Veteran did have noted pain in the arch, and there was a collapse of the arch associated with weight-bearing.  An antalgic, "wide-stance" shuffling gait was noted, the weight-bearing line was not over or medial to the great toe, and there was no pain noted upon manipulation of the foot.  The Veteran's pain was noted to be relieved by arch supports, and he occasionally needed usage of assistive devices.  There was no extreme tenderness on the plantar surface, and no abnormality in the Achilles tendon was noted; however, mild pain and edema was described.  The examiner concluded that the Veteran's pain symptoms were more consistent with diabetic neuropathy and distal edema (despite the Veteran's denial of these manifestations by history), and he classified the pes planus as asymptomatic.  

Pes planus is evaluated under Diagnostic Code 5276.  In order to qualify for a 10 percent evaluation, the Veteran would need to show that he had moderate symptoms.  These symptoms would include a weight-bearing line over the medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under this regulatory criteria, a noncompensable rating is assigned when there are mild symptoms relieved by built-up shoe or arch support.  Id.  

Based on the reports of both the 2007 and 2012 VA examinations, the Board must conclude that the criteria for the next highest rating have not been met.  Essentially, there is a very mild pain and some widening of the gait associated with the pes planus.  The Veteran's edema and pin-like pain are attributable to other, nonservice-connected factors, and two examiners have described the feet as asymptomatic.  To the extent that there is any pain associated with the pes planus directly, the 2012 examiner noted that orthotic therapy was successful.  There is no deformity of the Achilles tendon, no tenderness on the plantar surface or pain on manipulation, and the weight-bearing associated with the bilateral pes planus is not over or medial to the great toe.  There is no other disablement caused by the pes planus save for some very mild pain, and thus, the criteria for a compensable evaluation have not been met.  

In considering the rating criteria, the Board also notes that the Veteran has been specifically found to not exhibit pain upon repetitive motion, weakness, fatigue, or lack of endurance as a consequence of bilateral pes planus.  Indeed, there is no limitation of motion associated with his condition .  See DeLuca at 202.  

The Veteran's pes planus is mild in nature and, save for mild pain, essentially asymptomatic.  The disability is relieved by orthotic usage, and thus, the schedular criteria, specifically the criteria associated with the noncompensable rating, expressly contemplates the exact severity of his condition.  There is nothing so unique as to take the disability picture outside of the norm, and thus, the Board will not remand the claim for a referral to the Director of VA's Compensation Service for consideration of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).     

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







ORDER

Entitlement to an initial compensable disability evaluation for bilateral pes planus is denied.


REMAND

The claims for service connection, to include the petitions to reopen previously denied claims for entitlement to service connection, have been before the Board on a previous occasion, and in a July 2012 remand order, it was directed that the RO obtain outstanding VA treatment records and ascertain as to if any outstanding federal records outside of VA custody (i.e. of the Social Security Administration (SSA)) were present.  If any additional records were obtained that pre-dated the 2004 records on file at the time of the last remand, it was specifically directed that new examinations be afforded addressing the etiology of the claimed conditions for service connection, to include those disabilities where a petition to reopen has been filed.  It does not appear as if the mandates of the previous remand were complied with in their entirety.  

Indeed, while numerous records from the VA Medical Center (VAMC) in Indiana and San Francisco were obtained, and while there was a finding of unavailability for additional archived VA medical records and for SSA records, no examinations addressing etiology were scheduled for the Veteran.  

It was specifically noted by the Board in its July 2012 remand order that the VA examinations previously of record were not based off of complete review of the evidentiary record.  Moreover, it was noted that the return of any pre-2004 clinical records should trigger the need to schedule VA examinations addressing etiology of the claimed conditions, to include those claims where a petition to reopen has been filed.  The record now contains numerous clinical records dating from the 1970s and 1980s; however, no examinations were afforded in connection with the receipt of these VA records.  Upon an initial review, the received clinical records show treatment for psychiatric, cardiac, orthopedic, respiratory, and vertigo complaints, and thus are potentially relevant to the ultimate resolution of the appeal.  There is also an extensive listing of medications prescribed to the Veteran in 2001, which may be pertinent to his claims.  

It is noted that the Board's mandate for examinations was discretionary only to the point of establishing that if no pre-2004 archived records were received, there would be no need for additional examinations.  Upon, however, the association of archived records with the claims file, the Board's remand order directed that new examinations addressing etiology be afforded.  Thus, when the RO failed to take such action, it did not comply with the Board's mandated directives.  Veterans, as a matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, new examinations addressing etiology of the claimed conditions for service connection must be afforded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  As medical records were obtained from VA facilities pre-dating the 2004 records present in the record prior to the last remand of 2012, new examinations must be scheduled, so that the examiners' opinions as to the etiology of the claimed conditions will be more informed. The claims file and any relevant records in the Veteran's virtual file must be provided to each examiner.  The examiners are asked to provide opinions as to whether any claimed condition is as likely as not (50% probability) related to disease or injury during the Veteran's military service.  Rationales must be associated with any opinion offered in the narrative portion of the examination report.  


2.  Following the affording of the directed examinations, which must include a review of the new VA medical records obtained subsequent to the last remand as well as of all evidence previously of record, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


